Citation Nr: 9931722	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-09 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim concerning service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1967 to 
March 1969.

By a May 1990 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
denied service connection for post-traumatic stress disorder 
(PTSD).  The veteran was notified of this rating action by a 
letter dated in June 1990.  The veteran did not file a timely 
substantive appeal regarding this rating action, and it 
became final after one year.  By a September 1997 rating 
decision, the RO, in pertinent part, determined that the 
veteran had not submitted new and material evidence to reopen 
his claim concerning service connection for PTSD.  In March 
1998, the veteran filed a notice of disagreement.  A  
statement of the case was issued in April 1998 and the 
veteran perfected his appeal in June 1998. 

On June 8, 1999, a hearing was held in Albuquerque, New 
Mexico, before the undersigned, who is a member of the Board 
of Veterans' Appeals (Board) rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999). 


FINDINGS OF FACT

1.  The veteran was last denied service connection for PTSD 
in a May 1990 rating decision and was given notice of said 
decision and of appellate rights and procedures.

2.  The veteran did not perfect a timely appeal from the May 
1990 rating decision.

3.  Evidence received since the May 1990 rating decision 
includes documentation of Vet Center treatment for PTSD, and 
the veteran's testimony at a Travel Board hearing.

4.  Evidence received since the May 1990 rating decision is 
new and material to reopen the veteran's claim concerning 
service connection for PTSD.

5.  The veteran's claim concerning service connection for 
PTSD is plausible.


CONCLUSIONS OF LAW

1.  The May 1990 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (c) (West 
1991).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran has submitted evidence of a well grounded 
claim concerning service connection for PTSD.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that 
during his induction examination in August 1967, the 
veteran's psychiatric examination was normal.  The veteran 
was hospitalized at the 27th Surgical Hospital in Vietnam in 
May 1968, after having vomited blood for two days.  It was 
noted that the veteran had been employed in the Americal 
division in a non-combatant position with little 
responsibility.  In addition, the veteran claimed to have 
little external stress or problems.  In June 1968, the 
veteran was transferred to the 8th Field Hospital in 
Nhatrang.  The veteran was ultimately diagnosed as having 
hematemesis, etiology probably gastritis, and was discharged 
back to duty in June 1968. 

Prior to his March 1969 separation examination, the veteran, 
in pertinent part, denied any history of frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  The veteran's psychiatric examination 
was normal.  

The DA Form 20 reflects, in pertinent part, that the 
veteran's military occupational specialty was light weapon 
infantryman.  The veteran served as a rifleman with the "C" 
Company, 1st Battalion, 46th Infantry, 198th Infantry Brigade 
from April 1968 to May 1968, and as a light vehicle driver 
with the HHC Americal Division from May 1968 to March 1969.  
The DA Form 20 indicates that the veteran returned from 
Vietnam in March 1969.  

During an October 1983 neuropsychiatric examination for VA 
purposes, the veteran reported that he had had basic training 
at Ft. Ord and advanced infantry training at Ft. Polk.  He 
was assigned to Vietnam in March 1968 with the Americal 
Division, fighting mostly in Chu Lai in light infantry.  He 
used machine guns and grenade launchers but was never wounded 
in combat.  His most harrowing experiences came during combat 
assaults and while clearing villages by military means.  When 
his unit was overrun by the Viet Cong in approximately June 
of 1968, the resultant anxiety and stress caused a 
gastrointestinal hemorrhage.  This made the veteran spit up 
blood and have black tarry stools.  Another painful memory 
was seeing a couple of his friends blown up just after a 
helicopter had landed and was destroyed.  The veteran also 
witnessed other friends being blown up by grenades.  
Following the examination, the veteran was not diagnosed as 
having PTSD.  

In a medical examination report from the Salazar Clinic in 
Albuquerque, New Mexico, associated with the claims file in 
May 1985, it was noted that the veteran reported that he had 
arrived at Camranh Bay in South Vietnam in March 1968.  At 
that time, the reception center through which he was 
processed was under rocket attack for three days in 120 
degree temperatures.  This was the veteran's introduction to 
actual combat.  Three days later, he was assigned to the 
Americal Combat Center with the 198th Light Infantry Brigade 
on Hill 69 at Chu Lai.  For the next six months in his 
capacity as a light weapons infantryman, the veteran 
participated in dozens of combat assaults and night ambushes, 
during which time he lost many of his unit comrades and saw 
what he called "the ugliness of war and the useless 
destruction of lives on both sides."  Though he did not 
recall killing anyone directly, he participated in actions 
that he discovered had killed not only Viet Cong, but women, 
children, and elderly persons who were caught in the middle 
of combat areas.  

By December 1968, the veteran developed serious 
gastrointestinal distress which he attributed to exhaustion, 
utter fatigue, sleep disturbances, revulsion to the horrors 
of war, poor nutrition, and constant stress.  The veteran was 
evacuated to a hospital after he developed gastrointestinal 
bleeding, reinjury of spinal nerves, and heat prostration.  
He remained in the hospital for 14 days.  After that, the 
veteran returned to the Americal Division headquarters in Chu 
Lai where he was assigned as a driver to the security officer 
patrolling the division compound, an assignment which was 
still in the combat area.  The new assignment was an 
improvement to his infantry assignment, but was not without 
its own horror stories which, at the time of this 
examination, the veteran still found difficulty in relating.  
Finally, in March 1969, he left Vietnam.  

The veteran underwent a VA psychiatric hospitalization in 
February 1990.  A copy of the hospitalization report was 
associated with the claims file in February 1990.  This 
document indicates that the veteran reported, in pertinent 
part, that when he first arrived in Vietnam, he was quite 
anxious, wondering what his assignment would be.  On the 
first night of his stay in Camranh Bay, his camp received 
heavy artillery shelling.  Although he was not injured, he 
was extremely scared.  Three to four days after his arrival 
in Vietnam, the veteran was sent to Chu Lai in the Quang Tri 
Province, where he was assigned to search and destroy 
operations as a rifleman.  The veteran "walked point" most 
of the time over the course of his first three months on 
duty.  The veteran realized the risks involved with point 
work: there were several members of his squad that were 
injured or maimed by pungi sticks, trick grenades, and mines.  
Approximately three months after his arrival at Chu Lai, the 
veteran relegated himself to the middle of the squad, where 
he felt safer, and he was also relieved of his rifleman 
duties.  He was only carrying machine gun ammunition.  The 
reason for this was that the veteran had had a root 
compression injury sustained in basic training.  

The veteran stayed out in the field for approximately 5 
months on search and destroy operations, at which time his 
back condition became so aggravated that he was reassigned to 
the Americal Division in Chu Lai, where he was in the base 
camp for the duration of his tour.  The veteran related his 
PTSD problems to events surrounding his first mission, which 
occurred in the three weeks after his arrival in Chu Lai.  He 
was sent into a hot landing zone area when one of the GIs 
that he had recently met, nicknamed "[redacted]," was severely 
shot up after a helicopter had landed.  The veteran was 
extremely scared and feared for his life from that time until 
his return to the United States.  The veteran described other 
traumas, such as a heavy shelling his squad received while 
they were out in a search and destroy operation one evening, 
when a live hand grenade was also tossed into their bunker.  
None of the squad had time to react and throw the hand 
grenade out; they were all just told to cover up.  
Fortunately, the hand grenade did not go off but the veteran 
still suffered trauma related to this incident.  

The veteran also recalled a GI whose stolen M16 was used on 
him while the GI was guarding some Viet Cong prisoners in the 
Chu Lai compound.  The veteran related that his most severe 
trauma was the loss of a very good friend named "[redacted]," 
who was killed when mortar rounds landed in his bunker.  The 
veteran had been a regular companion of "[redacted]" up until 
the time he was reassigned to the Americal Division, the base 
camp of Chu Lai.  To this day, the veteran felt some guilt 
that he had survived and his friend "[redacted]" had not.  
Following his seven day VA hospitalization, the veteran was 
diagnosed as having, in pertinent part, PTSD, apparently 
based on the above stressors.  

In April 1990, a psycho-diagnostic examination report from 
the Salazar Clinic was associated with the claims file.  This 
report reflects that after a battery of tests conducted in 
April 1985, the veteran was diagnosed as having PTSD.  It was 
further concluded that the veteran's history "amply reflects 
a causal connection to his war experience since he was 
[symptom] free before service and since his symptoms are 
classical residual of Vietnam experience." 

In a written statement dated in April 1990, the veteran 
asserted that he was under fire almost the whole time he was 
in Vietnam.  His first combat experience occurred in March 
1968.  He was sent out by helicopter with others to "C" 
Company, 1st Battalion, 46th Infantry, 198th Light Infantry 
Brigade.  On landing in Ashau Valley, they were immediately 
hit by mortar and small arms fire.  A soldier named "[redacted]" 
was hit and immediately medevaced out.  Another man, 
whose name the veteran could not recall, was killed 
instantly.  The veteran never heard from "[redacted]" again.

In April 1968, "Spec. 4 [redacted]" and the veteran were 
carrying cases of blasting caps from the supply room to a 
helicopter.  "Spec. 4 [redacted]" was immediately in front of 
the veteran when the case he was carrying detonated, blowing 
his hands off.  Another incident occurred in late May 1968.  
The veteran was still assigned to the 198th Brigade.  A group 
was sent into Ashau Valley as observers for a night ambush 
when they came under small arms fire and were pinned down.  
The veteran was hit with a grenade which failed to go off. 

In October 1968, the veteran was transferred to HQ of the 
Americal Division, where he performed detail duty.  While 
performing this duty, the veteran was at a dump site where 
one of the men, "PFC [redacted]" harassed a Vietnamese kid.  One 
of the Vietnamese civilians who was also working at the dump 
picked up an M-16 and opened fire on "PFC [redacted]," killing 
him.  

By a May 1990 rating decision, the RO essentially concluded 
that the veteran had not established that his claimed in-
service stressors had actually occurred. 
The record reflects that the veteran was provided notice of 
the May 1990 rating decision, but he did not initiate a 
timely appeal.  Accordingly, the May 1990 rating decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991).  

In February 1997, the veteran filed a written statement, in 
which he indicated that he wanted to reopen his claim 
concerning service connection for PTSD.  

In a September 1997 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim concerning service connection for PTSD.

The veteran testified before the undersigned Board member at 
the RO in June 1999.  The veteran's representative noted that 
the veteran had served in Vietnam with the Americal Division.  
The veteran testified that he shipped over to Vietnam on 
March 19, 1968, and was immediately assigned to the Americal 
Division at Chu Lai.  The veteran was told that he should 
have never been sent to Vietnam because he was under medical 
treatment for a cervical neck injury.  However, he was 
nevertheless assigned to the 198th Light Infantry as a 
rifleman.  The veteran's job included patrols and manning an 
observation post near "Hill 707."  While at Chu Lai, they 
were constantly being rocketed and overrun.  Once, the 
veteran was on Hill 707 on observation for two weeks, when 
the Chu Lai airstrip was rocketed.  The 3rd Marine Wing was 
blown up.  

The veteran was especially involved with Kham Duc, a Special 
Forces camp to the northwest of Chu Lai which had been 
overrun.  "A" Company and "B" Company had been sent in to 
attempt to extricate Special Forces troops, but they were 
pinned down as well.  "C" Company and "D" Company were 
being readied to attempt a rescue.  While loading a 
helicopter, the veteran was carrying four boxes of M-16 
ammunition, two under each armpit.  They were loading up as 
fast as possible to get the other companies which had been 
pinned down by supposed .50-caliber machine gun fire.  As he 
was loading the chopper, the veteran's platoon leader noticed 
that he was walking oddly, due to his neck condition.  The 
veteran was pulled from combat duty and was not involved in 
the rescue operation. 

The veteran was detached from his company and attached to 
either Headquarters or Echo Company, and put on perimeter 
security.  It was at this time that the veteran started to 
witness traumatic events.  Essentially, the Americal 
Headquarters and Headquarters Company at Chu Lai were 
consistently rocketed and mortared while the veteran was 
there.  There were a lot of daily battles with the enemy, who 
was trying to constantly break into the perimeter.  The 
veteran did not know of any confirmed kills.  The veteran was 
sent to the 27th Surgical Hospital after he had been vomiting 
up blood, and was there for approximately eleven days.  
During this time, he saw all sorts of combat-injured soldiers 
being treated for gory injuries.  The veteran was then sent 
to the 8th Field Hospital in Nhatrang, and he was eventually 
sent back. 

In November, the members of the veteran's former squad were 
pulling bunker guard at Hill 69, when they were attacked.  
Most were killed.  They were hit directly with rockets, and 
the bunkers were maybe 100 yards from the perimeter.  The 
veteran, who apparently was not there, was told of this by 
"[redacted]."  The veteran also learned that his friend 
"[redacted]" had been killed in the rocket attack. 

The veteran went to the 27th Surgical Hospital on December 
1968 for updated shots.  During this visit, the veteran saw 
two Chinooks full of other members of the Americal Division, 
who were "just dead, been rocketed, attacked, mortared, they 
were just torn to pieces."  The veteran reached out and held 
the hand of one person who had been hit in the throat by 
shrapnel.  This was just prior to the TET Offensive.  The 
bodies were too badly bloodied for the veteran to recognize 
anyone.  It also troubled the veteran that he would never 
find out what happened to these individuals. 

In March 1969, the veteran was sent to the naval support 
action depot just south of Da Nang.  He was going there to 
have a foot locker made for him out of plywood so he could 
send his belongings home.  The veteran had an AK-47 in his 
hand at the time.  He got rid of it, after seeing a bunch of 
body bags getting ready to ship home.  The veteran was more 
concerned at that time of getting back home alive than 
bringing any type of captured weapon.  The bodies came mostly 
from the 11th Brigade.  He did not want to look at the names 
on the body bags, since it was too stressful.    

The veteran later testified that he had seen numerous of his 
fellow soldiers killed.  One time, the veteran saw a 
Vietnamese shoot an American soldier who was playing with a 
Vietnamese kid.  The veteran did not know the name of the 
killed soldier, but his nickname was apparently "[redacted]."  

At the time of his hearing, the veteran also submitted a June 
1999 letter from a readjustment counselor at the Vet Center 
in Albuquerque, New Mexico.  The counselor noted that the 
veteran had been seeking counseling at the Vet Center for the 
prior ten years.  The initial focus of the counseling was a 
substance abuse problem, but more recently, the focus had 
been on PTSD.  It was anticipated that the veteran would 
continue to seek treatment on a long-term basis.  The veteran 
waived, in writing, prior RO consideration of this document.  

II.  Analysis

In order to reopen this claim, the appellant must present or 
secure new and material evidence with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") mandated that an additional 
question had to be addressed; that is, whether in light of 
all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  Therefore, in 
the present case, the Board will review the veteran's claim 
to reopen solely in accordance with the criteria found in 38 
C.F.R. § 3.156.  In view of the decision in this case, this 
will not result in any prejudice to the veteran.

The record reflects that the RO denied service connection for 
PTSD in a May 1990 rating decision, essentially on the basis 
that the veteran's alleged stressors had not been shown to be 
the basis for his diagnosed PTSD.  The evidence received 
since the May 1990 rating decision includes the June 1999 
letter from the Vet Center and the veteran's own testimony at 
his Travel Board hearing.  

The veteran's Travel Board testimony provided additional 
details about his previously reported stressors.  For 
example, he reported that the nickname of the soldier who was 
shot and killed with his own M-16 while interacting with a 
Vietnamese child was "[redacted]."  Moreover, the veteran's 
testimony also included information about stressors which had 
not been previously reported.  For example, the veteran 
stated that he had seen many war casualties during his stays 
at the 27th Surgical Hospital, including one individual who 
had been hit in the throat with shrapnel.  The veteran also 
testified about how he had seen body bags in March 1969, 
shortly prior to his shipping out from Vietnam.  This was 
apparently at a naval support action depot just south of Da 
Nang, and the bodies were mostly from the 11th Brigade.  The 
veteran's testimony was not of record at the time of the last 
final disallowance of the claim and is not merely cumulative 
of other evidence that was then of record.  Moreover, the 
testimonial evidence is probative of the question of whether 
the veteran has established his claimed in-service stressors.  
The Board concludes that the veteran has presented new and 
material evidence regarding his previously denied claim of 
entitlement to service connection for PTSD and the petition 
to reopen is granted.  Accordingly, consideration may be 
given to the entire evidence of record without regard to any 
prior denial.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (1991); 38 C.F.R. 
§ 3.303(a) (1999).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Effective from March 7, 1997, VA revised the regulations 
pertaining to PTSD to conform with the decision of Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Prior to March 7, 1997, the 
following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
regulations were made effective from the date of the Cohen 
decision.  The revised regulation provides as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

However, a claimant for benefits under a law administered by 
the Secretary of VA shall first have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is, a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App.  359 (1995).  

Establishing service connection generally requires medical 
evidence of a current disability (See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992)); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

In determining whether a veteran's claim is well grounded, 
supporting evidence, both in the form of records in control 
of the government and the veteran's evidentiary assertions, 
are generally presumed true.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Exceptions to this rule occur when the 
evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the present case, the veteran has a combat-suggestive MOS 
(light infantry rifleman), he has submitted lay evidence of 
in-service stressors, he has been medically diagnosed as 
having PTSD, and a number of examiners have appeared to 
relate the disability to at least some of the veteran's 
alleged stressors.  Therefore, the Board finds that the 
veteran's claim concerning service connection for PTSD is 
well grounded.

ORDER

The claim of entitlement to service connection for PTSD is 
reopened and well grounded.  To this extent only, the benefit 
sought on appeal is granted.


REMAND

As noted above, the veteran has been diagnosed as having PTSD 
by medical professionals on several occasions.  To properly 
evaluate the veteran's newly reopened and well grounded 
claim, the Board finds that an attempt to verify the 
veteran's claimed stressors is warranted. 

The veteran's reported stressors are summarized in the 
decision section above.  The RO should contact the veteran 
and provide him with another opportunity to provide any 
further details about his stressors.  The RO should then 
contact the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) to assist in verifying the veteran's 
alleged stressors.  The USASCRUR should be specifically 
requested to attempt to confirm the deaths of "[redacted]" 
"[redacted]," "[redacted]," and "PFC [redacted]" (who 
was apparently also known as "[redacted]"), and provide any 
additional details which may relate these deaths to the 
veteran.  The Board acknowledges that some of the vagaries 
and discrepancies in the record may make any request for 
USASCRUR confirmation difficult.  Nevertheless, although the 
veteran has the burden of submitting evidence in support of 
his claim, the critical evidence may be in the control of the 
Federal Government.  In such situations, the VA should be 
responsible for providing or obtaining the material.  Murphy 
V. Derwinski, 1 Vet. App. 78, 82 (1990).

The RO should also obtain any additional treatment records of 
the veteran since March 1990, when the records reflecting VA 
treatment for PTSD were last received.  Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).  The RO should also attempt 
to obtain any additional treatment records from the Vet 
Center in Albuquerque.  Once the above development is 
completed, a current VA examination, to diagnose or rule out 
PTSD under the criteria of DSM-IV, should be conducted, as 
detailed below.  Cohen, supra.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  Any pertinent medical records from VA 
medical facilities, documenting treatment 
of the veteran for PTSD subsequent to 
March 1990, should be obtained and made 
of record.  These include all such 
records from the Albuquerque VAMC and Vet 
Center.

2.  The RO should obtain the names and 
addresses of any and all private medical 
care providers who have treated the 
veteran for PTSD since March 1990.  After 
securing the necessary releases, the RO 
should obtain these records and 
permanently associate them with the 
claims file. 

3.  The RO contact the veteran and should 
afford him one more opportunity to 
provide details regarding his stressors, 
including the three day rocket attack at 
Camranh Bay in March 1968, combat 
conditions at "Hill 707" and "Hill 69" 
at Chu Lau, the soldiers injured or 
maimed by pungi sticks, trick grenades, 
and mines while clearing villages, the 
Viet Cong attack in June 1969, the 
helicopter explosion in the Ashau Valley, 
in which "[redacted]" was killed and "[redacted]" 
was injured, the grenade thrown 
into the bunker which turned out to be a 
dud, the death of "PFC [redacted]" (also 
known as "[redacted]") after he was shot 
with his own M-16 after interacting with 
a Vietnamese child, the death of  
"[redacted]," the incident in which "Spec. 
4 [redacted]" had his hands blown off while 
carrying blasting caps, seeing the 
airstrip near "Hill 707" rocketed and 
blown up, seeing casualties at the 27th 
Surgical Hospital, including the soldier 
who had been hit in the throat with 
shrapnel, and seeing the body bags from 
the 11th Brigade in March 1969.  Most 
importantly, the veteran should be asked 
to provide any additional information to 
verify the claimed stressors, to include 
names of individuals affected, dates of 
the incidents, the unit to which he was 
assigned at the dates of the incidents 
and the unit to which any involved party 
was assigned, and whether the incidents 
were reported and to whom.

4.  With the additional information 
obtained, the RO should review the file 
and prepare a summary of the stressors.  
This summary and all other documentation 
relevant to the stressor element of the 
PTSD claim should be sent to the 
USASCRUR, which should be requested to 
research and attempt to verify the 
veteran's stressors as detailed above.  
The USASCRUR should be specifically 
requested to attempt to confirm the 
deaths of "[redacted]," "[redacted]," 
"[redacted]," and "PFC [redacted]" (also known 
as "[redacted]"), and provide any 
additional details which may relate these 
deaths to the veteran.  A copy of this 
Remand decision should also be provided, 
as well as copies of the veteran's 
service medical records (which detail his 
treatment at the 27th Surgical Hospital).  
Any additional sources or search 
recommended by USASCRUR should be 
pursued.

5.  Once this development has been 
completed, the veteran should be afforded 
a special VA psychiatric evaluation by a 
VA psychiatrist.  The examiner must be 
provided a list of the verified 
stressors.  The claims file must be made 
available to and be reviewed by the 
examiner before the examination.

a.  The examination is to be 
conducted in accordance with the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental 
Disorders (DSM-IV), and all 
appropriate studies are to be 
performed. 

b.  The examiner should determine if 
the veteran has PTSD.

c.  If the examiner believes that 
PTSD is the appropriate diagnosis, 
he or she must specify the evidence 
relied upon to determine the 
existence of the stressors and 
specifically identify which verified 
stressors identified by the RO are 
responsible for that conclusion.  

d.  The examiner should reconcile 
any diagnosis and/or conclusion(s) 
that conflict with those previously 
made regarding the veteran's 
psychiatric condition, and provide 
detailed reasons for any 
disagreement.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical reviews do not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

7.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision concerning 
entitlement to service connection for 
PTSD remains adverse to the veteran, he 
and his representative should be issued a 
supplemental statement of the case.  This 
must contain the latest regulations 
concerning PTSD.  The veteran and his 
representative should be afforded the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this remand is to 
ensure due process and obtain additional medical information.  
No inference should be drawn regarding the final disposition 
of the veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
      D. C. Spickler
	Member, Board of Veterans' Appeals


 

